APPLICATION FOR REHEARING
Decided June 14th, 1947.
By THE COURT
Submitted on application of defendant-appellant for rehearing of its decisions, orders, judgments and decrees sustaining the motion of plaintiff-appellee to dismiss his appeal herein and dismissing it. Counsel concludes that there was no necessity for the filing of a bill of exceptions, assignments of error and briefs because they were manifest upon the record as it came to the Court.
Obviously, assignments of error should have.been filed, even though it be granted that all that counsel said is true, and likewise a brief setting forth the basis in law for a reversal of the order to which the appeal was directed. The affidavit which is now made a part of the application and motion specifically directs attention to the errors of which appellant complains. These could have been carried into the assignments of errors and employed as a brief.
If a party takes an appeal from an order or judgment it is his obligation in the reviewing court to set out in writing the specific error or errors of which he complains and to file his legal argument in support thereof. The application and motion will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.